DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 14-16, and 18-26 are currently pending.
Claims 1-3, 14, 15, and 18-21 have been amended.
Claims 7-13 have been canceled.
Claims 23-26 have been newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Status of Rejections Pending since the Office Action of 3 March 2021
All the 112(b) rejections from the Previous Office Action are withdrawn in view of Applicant’s Amendment.
The 103 rejections over Rex in view of Dixon are withdrawn in view of Applicant’s Amendment. However, new ground(s) of rejection is presented as necessitated by Applicant’s amendment.

Claim Objections
Claims 18-20 are objected to because of the following informalities:  the recitation of “the carbon fiber of the reflector body is constructed is constructed” in claims 18-20 should be changed to “the carbon fiber of the reflector body is constructed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 14-16, and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the limitation of “wherein the photovoltaic cell is disposed on the backside of the second parabolic reflector, and wherein the photovoltaic cell is displaced from a top of the second parabolic reflector to be collocated with the focal point of the first parabolic reflector. However, Applicant’s original disclosure does not provide any support in relation to the placement of the photovoltaic cells with respect to the focal point of the parabolic reflectors. [0153] of the instant specification merely teaches that the curvature of the parabolic reflector may be calculated o focus light beams on to the photovoltaic cell. Therefore, this limitation is considered as new matter. Claims 2-6, 14-16, and 18-26 are rejected for being dependent from claim 1.
Regarding claim 25, claim 25 recites the limitation of “wherein the reflective face of the third parabolic reflector is bifurcated into two electrically isolated sides and wherein the second photovoltaic cell is connected to the integrated circuit via the two electrically isolated sides”. It is noted that this limitation is referring to the embodiment of Fig.21A-B, Fig. 22A-C, and Fig.23. However, the original disclosure does not disclose that such configuration of a reflector being contemplated with a parabolic reflector of Fig.15 and Fig.16. Specifically, the claimed invention requires the second photovoltaic cell being positioned on the back side of the parabolic reflector (see instant claim 24). However, the backside of the reflector of the embodiment of Fig.21A-B, Fig. 22A-C, and Fig.23 is made of Kapton Polyimide structure 2207, which is electrically insulating [0149]. Therefore, it would not be possible for the photovoltaic cell to be connected to the integrated circuit via the electrically isolated sides 2205 and 2215, when the photovoltaic cell is positioned on the backside of the reflector. Thusly, the subject matter of claim 25 is considered to be new matter. 
Regarding claim 26, claim 26 recites the limitation of “wherein the reflective face of the second parabolic reflector is bifurcated into two electrically isolated sides and wherein the photovoltaic cell is connected to the integrated circuit via the two electrically isolated sides”. It is noted that this limitation is referring to the embodiment of Fig.21A-B, Fig. 22A-C, and Fig.23. However, the original disclosure does not disclose that such configuration of a reflector being contemplated with a parabolic reflector of Fig.15 and Fig.16. Specifically, the claimed invention requires the photovoltaic cell being positioned on the back side of the parabolic reflectors (see instant claim 1). However, the backside of the reflector of the embodiment of Fig.21A-B, Fig. 22A-C, and Fig.23 is made of Kapton Polyimide structure 2207, which is electrically insulating [0149]. Therefore, it would not be possible for the photovoltaic cell to be connected to the integrated circuit via the electrically isolated sides 2205 and 2215. Thusly, the subject matter of claim 26 is considered to be new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 23, 24, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, claim 16 recites the limitation of "the radiator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, claim 23 recites the limitation of “each reflector in the plurality of reflectors” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the plurality of reflectors are referring to the “two parabolic reflectors” of claim 1 or two other reflectors. For the purpose of this Office Action, it is considered that the recitation of the “the plurality of reflectors” is referring to said “two parabolic reflectors” of claim 1.
Regarding claim 24, claim 24 recites the limitation of “the photovoltaic cell” in line 9. It is unclear whether said recitation is referring to the “second photovoltaic cell” or to the “photovoltaic cell” of claim 1. It is also recommended to change the recitation of the “photovoltaic cell” in claim 1 and all other dependent claims to “first photovoltaic cell” to avoid confusion. Claim 25 is rejected for being dependent from claim 24.
Regarding claim 25, claim 25 recites the limitation of “wherein the reflective face of the third parabolic reflector is bifurcated into two electrically isolated sides and wherein the second photovoltaic cell is connected to the integrated circuit via the two electrically isolated sides”. It is unclear how the second photovoltaic cell is connected to the integrated circuit via two electrically isolated sides, if the two sides are electrically isolated. Clarification is required. 
Regarding claim 26, claim 26 recites the limitation of “wherein the reflective face of the second parabolic reflector is bifurcated into two electrically isolated sides and wherein the photovoltaic cell is connected to the integrated circuit via the two electrically isolated sides”. It is unclear how the second photovoltaic cell is connected to the integrated circuit via two electrically isolated sides, if the two sides are electrically isolated. Clarification is required. 

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 14, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 as applied to claim 2 above, and further in view of Thompson et al., U.S. Patent No. 6,547,190.
Regarding claim 1, Rex teaches a solar panel (Fig.1) comprising:
A photovoltaic cell (2; Fig.1, column 2, line 68);
Two parabolic reflectors (1; Fig.1, column 2, line 54) each comprising a reflective face (3) located on a reflector body (1), wherein a first parabolic reflector is arranged to reflect light toward a backside of a second parabolic reflector (see the annotated figure below), and wherein a distance between the first parabolic reflector and the second parabolic reflector is such that the focal point (7; Fig.1) of the first parabolic reflector is located near the backside of the second parabolic reflector, wherein the backside is opposite to the reflective face (3) of the second parabolic reflector (column 3, lines 18-25), wherein the photovoltaic cell (2) is disposed on the backside (4) of second parabolic reflector, and wherein the photovoltaic cell is displaced from a top of the second parabolic reflector (see Fig.3, where the PV cell 32 is displaced from ta top of the parabolic reflector so that heat can flow from the photovoltaic cell from both direction (column 4, lines 1-13)) to be collocated with the focal point of the first parabolic reflector.

    PNG
    media_image1.png
    500
    764
    media_image1.png
    Greyscale

Rex does not specifically teach that the solar panel comprising a ground layer comprising an integrated circuit, and a power transmitting layer comprising a patch antenna, wherein the patch antenna is a plurality of patch antenna (as required by instant claim 14), wherein the power transmitting layer is attached to the ground layer using a plurality of carbon fiber S-springs and wherein the power transmitter is connected to the integrated circuit. 
However, Dixon teaches a solar panel that functions both as a solar panel and as a patch antenna (see abstract) comprising a ground plane (18; Fig.9), corresponding to the claimed “ground layer”, comprising a printed circuit board (106; Fig.9 and [0045]), corresponding to the claimed “integrated circuit”, a photovoltaic cell (50; Fig.9; [0038]) connected to the integrated circuit to allow transference of energy from the photovoltaic cell through the integrated circuit [0046] and a patch antenna (54; Fig.9), capable of transmitting power [0039], , wherein the power transmitter layer is attached to the ground layer (18) using a S-spring (94, 98; Fig.9 and [0039]), and wherein the power transmitter is connected to the integrated circuit (106). Dixon teaches that the use of combination of solar cell, patch antenna and the ground layer of a printed circuit board in the device allows reducing the size and cost of the device (see abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the solar panel of Rex by incorporating the ground layer of a printed circuit board and a power transmitter (patch antenna) in the same manner as disclosed by Dixon to the solar cells of Rex, because such modification would result in reducing the size and the cost of the device as taught by Dixon (abstract).
Modified Rex would have a plurality of solar cells (2) and a plurality of corresponding antennas. Consequently, each of the antennas would be connected to the ground layer via S-spring (94, 98). As such, modified Rex would have a plurality of said S-springs and a plurality of antennas. In addition, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Modified Rex does not specifically teach that the reflective face of said parabolic reflectors being located on a carbon fiber reflector body, and wherein the plurality of S-springs are carbon fiber S-springs.
However, Thompson et al. teaches a solar array (Fig. 1) comprising a plurality of solar panels (110) each comprising a plurality of solar cells (112). Thompson further teaches the solar array further includes reflectors (116; Fig.1 and Fig.8B) to concentrate the solar light upon the solar arrays (column 1, lines 25-27) to increase the power output of the solar cells (column 3, lines 35-40). Thomas further teaches that reflectors (116) comprised of a carbon fiber mesh substrate (180; Fig.8A of Thompson) having a reflective layer 182 on top of the substrate 180, wherein the reflective layer 182 comprises a vapor deposited aluminum Kapton material (Thompson: column 6, lines 1-5). 
	Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the material of the reflector of Thompson for the reflector of modified Rex, because selection of a known material based on its suitability for its intended use (a reflector to concentrate solar radiations on to solar cells) supports prima facie obviousness determination (MPEP 2144.07).
Regarding the limitation of the S-springs being made of carbon fiber, Thompson teaches that carbon fiber mesh material is very resilient to bending. If the carbon fiber mesh material is folded into a compact shape, when released it will spring back to its original shape without leaving any fold line behind (column 3, lines 8-12).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select carbon fiber mesh material of Thompson for the spring of modified Rex, because said carbon fiber material is very resilient to bending and if folded into a compact shape, when released it will spring back to its original shape without leaving any fold line behind as taught by Thompson (column 3, lines 8-12). In addition, selection of a known material based on its suitability for its intended use support prima facie obviousness determination (MPEP 2144.07).
Regarding claim 2, Rex teaches that the first and second parabolic reflectors of the plurality of reflectors further comprises a thermally emissive surface disposed upon the reflector body (Rex: column 2, lines 6-13).
Regarding claim 3, modified Rex teaches that reflectors comprised of a carbon fiber mesh substrate (180; Fig.8A of Thompson) having a reflective layer 182 on top of the substrate 180, wherein the reflective layer 182 comprises a vapor deposited aluminum Kapton material (Thompson: column 6, lines 1-5). Kapton is a polyimide material, which is the same material used in the instant invention to facilitate the enhancement of the thermal emissivity (instant specification: [0166]). Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (MPEP 2112.01, Part II).
Regarding claim 4, modified Rex teaches that the reflector layer comprises an aluminum layer, corresponding to the claimed “metallic layer” on the Kapton (Polyimide layer), (Thompson: 182; Fig.8A, column 6, lines 1-5) wherein the polyimide layer is disposed on a reflector body (180), which is a carbon fiber layer. Therefore, the aluminum metallic layer of modified Rex is disposed on the polyimide layer such that the polyimide layer separates the reflector body 180 from the metallic layer. The aluminum metallic reflective surface faces the solar radiations.
Regarding claims 21 and 22, modified Rex teaches that the reflector layer comprises an aluminum layer, corresponding to the claimed “reflective face” on the Kapton (Polyimide layer), corresponding to the claimed “polyimide substrate”, (Thompson: 182; Fig.8A, column 6, lines 1-5) wherein the polyimide layer is disposed on a reflector body (180), which is a carbon fiber layer. Therefore, the polyimide substrate of modified Rex is disposed between the reflector body (180) and the reflective face (aluminum metallic layer).
Regarding claim 23, modified Rex teaches that each reflector in the plurality of reflectors comprises vapor deposited aluminum Kapton material (Thompson: 182; Fig.8A, column 6, lines 1-6) disposed over the carbon fiber reflector body 180. The Kapton material corresponds to the claimed “polymer infill layer” disposed between the aluminum layer (reflective face) and the carbon fiber substrate (reflector body).
Regarding claim 24, modified Rex teaches a third parabolic reflector (1) comprising a reflective face 3 located on a carbon fiber reflector body (based on the modification in view of Thompson: see rejection of claim 1 above), wherein the second parabolic reflector is arranged to reflect light toward a backside of the third parabolic reflector, and wherein a distance between the second parabolic reflector and the third parabolic reflector is such that the focal point of the second parabolic reflector is located near the backside of the third reflector, wherein the backside is opposite to the reflective face of the third parabolic reflector, and a second photovoltaic cell 2 connected to the integrated circuit to allow transference of energy from the photovoltaic through the integrated circuit (based on the modification in view of Dixon in claim 1 above), wherein the second photovoltaic cell is displaced from a top of the third parabolic reflector to be collocated with the focal point of the second parabolic reflector, so that heat can flow from the photovoltaic cell from both direction (Rex: column 4, lines 1-13)).

    PNG
    media_image2.png
    500
    764
    media_image2.png
    Greyscale

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190  as applied to claim 4 above, and further in view of Barth et al., U.S. Patent No. 7,564,628 B2.
Regarding claims 5-6, modified Rex teaches all the claimed limitations as set forth above, but does not specifically teach a second polyimide layer disposed on the metallic layer and a second metallic layer disposed on the second polyimide layer, a third polyimide layer disposed on the second metal layer and a third metallic layer disposed on the third polyimide layer.
However, Barth et al. teaches a reflector comprising at least two dielectric layers with metal layers disposed therebetween (abstract). Barth specifically teaches a stack (14; Fig.1) disposed in contact with a substrate 12. The stack 14 comprising a first metal layer 16 disposed in contact with the substrate, a first dielectric layer 18 disposed in contact with the first metal layer 16, a second metal layer 20 disposed in contact with the first dielectric layer 18 and a second dielectric layer 22 disposed in contact with the second metal layer 20 (column 2, lines 21-28). Although not shown in the drawings, Barth further teaches that more layers of metal and dielectric can be added to the stack being disposed on the second dielectric layer 22: (metal layer /dielectric layer)n, where n is between 1 and 10 (column 2, line 62 through, column 3, line 11).
It would have been obvious to a person having ordinary skill in the at the time of invention to select the reflector layer of Barth for the reflector of modified Rex, because simple substitution of one known element for another to obtain predictable results, in the instant case a reflector to reflect solar radiations, supports prima facie obviousness determination (MPEP 2143, Part I, B).
Although Barth does not specifically list polyimide as the materials for the first, second, and third dielectric layers, Barth explicitly teaches that the dielectric layers can comprise any suitable dielectric material that is known in the art and that is conventionally used for reflectors (Column 4, lines 61-64). Therefore, it would have been obvious to select polyimide as the dielectric material for the reflector of modified Rex, because Thompson teaches Kapton (polyimide layer) as a suitable dielectric material used in reflectors (column 6, lines 1-5).
In addition, selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP 2144.07).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190  as applied to claim 14 above, and further in view of Rainville et al., U.S. Patent No. 5,502,451.
Regarding claim 15, modified Rex teaches that the plurality of antennas are patch antennas, but does not specifically teach that the plurality of antennas comprises a phased array of antennas.
However, Rainville teaches a microstrip patch antenna with radiation polarization that can be magnetically varied via the application of the in-plane magnetic field (abstract). Rainville teaches that in order to achieve higher gain, several patch elements are combined into phased arrays, wherein the use of several antennas as a tunable phased array would be an alternative and desired implementation (column 5, lines 1-7).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine the plurality of patch antennas of modified Rex into phased arrays to achieve a higher gain as taught by Rainville (column 5, lines 1-7). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190  as applied to claim 1 above, and further in view of Liao, U.S. Publication No. 2011/0041894 A1.
Regarding claim 16, modified Rex teaches all the claimed limitations as set forth above, but does not specifically teach that the photovoltaic cell is mounted on the radiator to dissipate heat accumulated by the photovoltaic cell.
However, Liao teaches a concentrated photovoltaic solar panel (Fig.4A) comprising a passive radiator using active liquid cooling comprising a flat metal radiator pipe 34 made of copper or aluminum heat conductor in contact with solar cells array 12. Circulation of cold liquid in radiator pipe can cool down the linear solar cell to proper operating temperature [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add a passive radiator using liquid cooling pipes to the back of the solar cells of modified Rex in order to cool down the solar cells to a proper operating temperature as taught by Liao [0043].
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190 as applied to claim 1 above, and further in view of Romeo et al, (Unique space telescope concepts using CFRP composite thin-shelled mirrors and structures) (already on the record).
Regarding claims 18-20, modified Rex teaches that the reflector body comprising carbon fiber material (see Thompson: column 6, lines 1-5), but does not specifically teach that the carbon fiber is constructed as a 3-ply, 4-ply, or 8-ply layup.
However, Romeo et al. teaches that thin-shell carbon fiber reinforced polymer (CFRP) mirrors have unique structural/mechanical and lightweight characteristics (see abstract). The laying-up of the prepreg on the mandrel or “lay-up” is important for the optical performance of the mirror once it is released from the mandrel. A lay-up that is well balanced at various ply-orientations of the unidirectional prepreg will generally produce the best quasi-isotropic behavior of the mirror. Romeo further teaches that a quasi-isotropic ply orientation refers to unidirectional prepreg laid-up at various ply angles (Fig.1b) , which is more appropriate for structural plate elements, wherein the ply orientations are restricted to less than 32-plies (see “1.1 General CFRP Design Consideration).
As such, since Romeo teaches that CFRP structural plates having ply orientations to less than 32-plies (which would include 3-ply, 4-ply, and 8-ply) are suitable for thin-shelled mirrors because of their unique structural/mechanical and lightweight characteristics, it would have been obvious to a person having ordinary skill in the art at the time of invention to select a CFRP structural plate having ply orientation to less than 32-plies to achieve a strong mechanical and lightweight structure for the reflector of modified Rex.
Response to Arguments
Applicant's arguments filed on 07/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that since Rex teaches strict focusing is not desirable, thus, Rex does not teach the configuration of claim 1 (see page 8 of Remarks).
The Examiner respectfully disagrees. Rex teaches that direct placement of the solar cell into the focal line is not desirable because radiation is concentrated too much. Thus, the cells 2 are slightly out of focus. However, Rex teaches that the photovoltaic cells are disposed near the focal line (7) of their respective parabolic mirror (Fig.1). The amended claim 1 requires the focal point of the first parabolic reflector to be near the backside of the second parabolic reflector and the photovoltaic cell being collocated with the focal point of the first parabolic reflector. Therefore, instant claim 1 does not require direct placement of the photovoltaic cell into the focal point of the first parabolic reflector either. According to merriam-webster dictionary, “collocated” means being positioned side by side. The photovoltaic cell 2 and the focal point 7 of the first parabolic reflector of Rex are positioned side by side and thusly considered to be collocated. 

    PNG
    media_image1.png
    500
    764
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726